DETAILED ACTION
This action is in response to the reply received February 22, 2021. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 25, 33, and 40.
Examiner withdraws rejection under 35 USC § 103 based on amended claims.
Claims 22-24, 26-32, 34-39, and 41-42 are rejected under non-statutory double patenting.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 26-32, 34-39, and 41-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is a method for presenting cross-site auto play media performed by a client device and patent '376 is the corresponding method for delivering cross-site auto play media performed by a data processing system (e.g. the present application is the method performed by 
Present Application Claim 22
'376 Patent Claims 1 & 5
A method for presenting cross-site auto play media
A method for delivering cross-site auto play media (clm.1)
Receiving, by a client device, a content item associated with a first domain, the content element comprising an identifier of a media content element
Receiving, by a data processing system from a client device a request for media content at a first domain … the request including … a host header, the host header of the request having an address to a media content element to render in the content slot (clm.1 - the address is an identifier of a media content element).
Determining, by the client device, that the media content element is associated with a second domain different from the first domain
Receiving … a request for media content at a first domain embedded in a content slot from a second domain … Determining, by the data processing system, responsive to identifying the first domain as different from the second domain (clm.1)
Transmitting, by the client device to a data processing system associated with the first 

The first request comprising i) a predefined identifier indicating that the client device is configured to restrict cross-domain restriction
The request including a predefined identifier indicating that the client device is configured to restrict cross-domain redirection (clm.1)
The first request comprising … ii) a content type header identifying a first content type to indicate the media content is to be retrieved, receipt of the first request causing the data processing system to determine that the client device is to receive an address of the media content element in response to the predefined identifier and the content header; receiving, by the client device … a first response comprising a header … the header of the first response having a status identifier to prevent redirection of the client.
The request comprises a content type header having a first predetermined value … identifying, by the data processing system, responsive to determining that the request comprises the content type header having the first predetermined value, that the client device is to receive the media content element corresponding to the address without redirecting. (clm.1)
Receiving, by the client device from the data processing system, a first response comprising a… a body … the body of the first response comprising an address of the media content element.
Generating, by the data processing system, a response comprising a body, the body of the response inserted with the retrieved media content element to render in the content slot. (clm.1).

Generating, by the data processing system … a second response comprising a header and a body, the body of the second response comprising an address for the requested media content element without redirecting the client device, the header of the second response comprising a status identifier indicating success (clm.5 – this status identifier indicates success in obtaining media content address without redirection of the client)
Transmitting, by the client device to the data processing system, a second request for media content to retrieve the media content element from the address in the body of the first response without redirection in response to the status identifier in the header of the response
Generating, by the data processing system … a second response comprising a header and a body, the body of the second response comprising an address for the requested media content element without redirecting the client device, the header of the second response comprising a status identifier indicating success (clm.5).
Receiving, by the client device from the data processing system, a second response comprising a body, the body of the second response comprising the media content 



The subject matter claimed in the '376 patent corresponds to the present application as follows:
 
Present Application Claims
'376 Patent Claims
22, 30, 38
1, 5
23, 31, 39
5, 7
24, 32
5, 7
26, 34
8
27, 35, 41
6
28, 36
1, 9
29, 37, 42
5



Response to Arguments
Applicant’s arguments with respect to claim 22 have been fully considered and are persuasive. Remarks of 2/22/2021, pg.11.  The rejection under 35 USC § 103 of claims 22-24, 26-32, 34-39, and 41-42 has been withdrawn.
Claims 22-24, 26-32, 34-39, and 41-42 are rejected under nonstatutory double patenting as indicated, supra.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 21, 2021